Exhibit 10.2

 

RESTRICTED STOCK AWARD AGREEMENT

 

 

THIS RESTRICTED STOCK AWARD AGREEMENT (“Agreement”) is made effective as of
_____________________, 200__, by and between TOTAL SYSTEM SERVICES, INC., a
Georgia corporation (the “Corporation”), and ______________________________
(“Executive”).

 

WHEREAS, Executive has been awarded _______ fully paid and non-assessable shares
of the Common Stock of the Corporation, par value $0.10 per share (“Restricted
Shares”), pursuant to the terms and conditions of the Corporation’s 2002
Long-Term Incentive Plan (“Plan”) and this Agreement; and

 

WHEREAS, the Restricted Shares will be held in an account at Mellon Investor
Services, LLC (“Mellon”) for Executive until the shares become transferable and
non-forfeitable in accordance with the terms and conditions of the Plan and this
Agreement.

 

NOW, THEREFORE, in accordance with the provisions of the Plan and this
Agreement, Executive hereby agrees to the following terms and conditions:

 

1.

Transfer of Shares; Custody of Restricted Shares

 

The Corporation hereby transfers the Restricted Shares to Executive subject to
the terms and conditions set forth in the Plan and in this Agreement. Effective
upon the date of such transfer, Executive will be the holder of record of the
Restricted Shares and will have all rights of a shareholder with respect to such
shares (including the right to vote such shares at any meeting at which the
holders of the Corporation's Common Stock may vote, the right to receive all
dividends declared and paid upon such shares and the right to exercise any
rights or warrants issued in respect of any such shares), subject only to the
terms and conditions set forth in the Plan and in this Agreement. The Restricted
Shares will be held in an account for Executive at Mellon, who will hold the
shares in accordance with the terms and conditions set forth in the Plan and in
this Agreement.

 

2.

Restriction Against Transfer

 

Neither the Restricted Shares nor any interest in the Restricted Shares may be
sold, assigned, transferred, pledged or hypothecated or otherwise be disposed of
or encumbered except at the time(s) and under the circumstances specifically
permitted or required by this Agreement including, but not limited to, any
pledge of the Restricted Shares. In the event of any attempt to effect any
action in contravention of the next preceding sentence, then, any provision of
this Agreement to the contrary notwithstanding, such Restricted Shares shall
thereupon be forfeited to the Corporation.

 

3.

Forfeiture Condition

 

Any Restricted Shares which do not vest pursuant to the provisions of Section 4
below will be forfeited to the Corporation unless the Corporation’s Compensation
Committee in its sole discretion determines otherwise, as more fully provided in
Section 4 below.

 

 

1

 


--------------------------------------------------------------------------------

 

 

4.

Vesting of Restricted Shares

 

(a) Vesting Conditions. If Executive remains in the continuous employ of the
Corporation or a Subsidiary of Synovus Financial Corp. or the Corporation
through the date(s) indicated in Column I below, the Restricted Shares will
become non-forfeitable (i.e., "vest") to the extent indicated in Column II
below:

 

 

(I)

(II)

 

 

If employment

the % of the Restricted

 

continues through

then

Shares which vests is  

 

 

 

____________, 200__

100%

 

 

[or]

 

 

____________, 200__

___%

 

 

[or]

 

 

____________, 200__

___%

 

 

[or]

 

 

____________, 200__

___%

 

 

[or]

 

 

____________, 200__

___%

 

 

[or]

 

 

____________, 200__

___%

 

 

Such vesting will occur (to the extent indicated in Column (II) above) at the
close of business on the applicable date(s) indicated in Column (I) above. Any
Restricted Shares which are not vested on the date of Executive’s termination of
employment will be forfeited to the Corporation, unless the Compensation
Committee in its sole and exclusive discretion determines otherwise.

 

(b) Effect of Voluntary Termination or Termination for Cause or Suicide. If
Executive’s employment with the Corporation and its Subsidiaries is terminated:
(i) by Executive voluntarily or (ii) by the Corporation or a Subsidiary for
Cause or (iii) by Executive’s death due to suicide before all Restricted Shares
vest pursuant to the provisions of paragraph 4(a) above, then any Restricted
Shares which are not vested at the time of such termination will be forfeited to
the Corporation on the date of such termination, unless the Compensation
Committee in its sole and exclusive discretion determines otherwise.

 

 

2

 


--------------------------------------------------------------------------------

 

 

(c) Effect of Death (Other Than by Suicide) or Disability. If Executive’s
employment with the Corporation and its Subsidiaries terminates by reason of
Executive’s death (other than by suicide) or Disability, then any Restricted
Shares which are not vested at the time of such termination will become vested
automatically.

 

(d) Effect of Retirement or Leave of Absence. If Executive’s employment with the
Corporation and its Subsidiaries is terminated by reason of Executive’s
Retirement, Executive will receive the Restricted Shares that are vested on the
date of Executive’s Retirement. Any Restricted Shares which are not vested on
the date of Executive’s Retirement will be forfeited to the Corporation, unless
the Compensation Committee in its sole and exclusive discretion determines
otherwise. A leave of absence which is approved in writing by the Compensation
Committee with specific reference to this Agreement will not be considered a
termination of Executive’s employment with the Corporation and its subsidiaries
for purposes of this Section 4 or any other provision of this Agreement.

 

(e) No Forfeiture of Vested Shares. Any Restricted Share which vests pursuant to
the preceding provisions of this Section 4 will not thereafter be forfeited. As
soon as practicable after any Restricted Shares vest pursuant to the preceding
provisions of this Section 4, Mellon will transfer or deliver such shares to
Executive free of any restrictions imposed pursuant to the terms and conditions
set forth in this Agreement, but not necessarily free of restrictions imposed by
applicable securities laws.

 

5.

Effect of Forfeiture

 

Any Restricted Shares which are forfeited to the Corporation pursuant to any
provision of this Agreement will be surrendered and such shares will thereupon
be canceled. All of Executive’s rights and interests in and to such shares
(including the purchase price, if any, paid for such shares) will terminate upon
such forfeiture without any payment of consideration by the Corporation, unless
otherwise determined by the Committee.

 

6.

General Provisions

 

(a) Administration, Interpretation and Construction. The terms and conditions
set forth in this Agreement will be administered, interpreted and construed by
the Compensation Committee, whose decisions will be final, conclusive and
binding on the Corporation, on Executive and on anyone claiming under or through
the Corporation or Executive. Without limiting the generality of the foregoing,
any determination as to whether an event has occurred or failed to occur which
causes the Restricted Shares to be forfeited pursuant to the terms and
conditions set forth in this Agreement, will be made in the good faith but
absolute discretion of the Compensation Committee. By accepting the transfer of
Restricted Shares, Executive irrevocably consents and agrees to the terms and
conditions set forth in this Agreement and to all actions, decisions and
determinations to be taken or made by the Compensation Committee in good faith
pursuant to the terms and conditions set forth in this Agreement.

 

(b) Withholding. The Corporation will have the right to withhold from any
payments to be made to Executive (whether under this Agreement or otherwise) any
taxes the Corporation determines it is required to withhold with respect to
Executive under the laws and regulations of any governmental authority, whether
Federal, state or local and whether domestic or foreign, in

 

3

 


--------------------------------------------------------------------------------

 

connection with this Agreement, including, without limitation, taxes in
connection with the transfer of Restricted Shares or the lapse of restrictions
on Restricted Shares. Failure to submit any such withholding taxes shall be
deemed to cause otherwise lapsed restrictions on Restricted Shares not to lapse.

 

(c) Rights Not Assignable or Transferable. No rights under this Agreement will
be assignable or transferable other than by will or the laws of descent and
distribution, either voluntarily, or, to the full extent permitted by law,
involuntarily, by way of encumbrance, pledge, attachment, levy or charge of any
nature except as otherwise provided in this Agreement. Executive’s rights under
this Agreement will be exercisable during Executive’s lifetime only by Executive
or by Executive’s guardian or legal representative.

 

(d) Terms and Conditions Binding. The terms and conditions set forth in the Plan
and in this Agreement will be binding upon and inure to the benefit of the
Corporation, its successors and assigns, including any assignee of the
Corporation and any successor to the Corporation by merger, consolidation or
otherwise, and Executive, Executive’s heirs, devisees and legal representatives.
In addition, the terms and conditions set forth in the Plan and in this
Agreement will be binding upon and inure to the benefit of Mellon and its
successors and assigns.

 

(e) No Employment Rights. No provision of this Agreement or the Plan will be
deemed to confer upon Executive any right to continue in the employ of the
Corporation or a Subsidiary or will in any way affect the right of the
Corporation or a Subsidiary to dismiss or otherwise terminate Executive’s
employment at any time for any reason with or without cause, or will be
construed to impose upon the Corporation or a Subsidiary any liability for any
forfeiture of Restricted Shares which may result under this Agreement if
Executive’s employment is so terminated.

 

(f) No Liability for Good Faith Business Acts or Omissions. Executive recognizes
and agrees that the Compensation Committee, the Board, or the officers, agents
or employees of the Corporation and its Subsidiaries, in their oversight or
conduct of the business and affairs of the Corporation and its Subsidiaries, may
in good faith cause the Corporation or a Subsidiary to act, or to omit to act,
in a manner that may, directly or indirectly, prevent the Restricted Shares from
vesting. No provision of this Agreement will be interpreted or construed to
impose any liability upon the Corporation, a Subsidiary, the Compensation
Committee, Board or any officer, agent or employee of the Corporation or a
Subsidiary, for any forfeiture of Restricted Shares that may result, directly or
indirectly, from any such action or omission.

 

(g) Recapitalization. In the event that Executive receives, with respect to
Restricted Shares, any securities or other property (other than cash dividends)
as a result of any stock dividend or split, spin-off, recapitalization, merger,
consolidation, combination or exchange of shares or a similar corporate change,
any such securities or other property received by Executive will likewise be
held by Mellon and be subject to the terms and conditions set forth in this
Agreement and will be included in the term "Restricted Shares."

 

(h) Appointment of Agent. By accepting the transfer of Restricted Shares,
Executive irrevocably nominates, constitutes, and appoints Mellon as Executive’s
agent for purposes of surrendering or transferring the Restricted Shares to the
Corporation upon any forfeiture required or

 

4

 


--------------------------------------------------------------------------------

 

authorized by this Agreement. This power is intended as a power coupled with an
interest and will survive Executive’s death. In addition, it is intended as a
durable power and will survive Executive’s disability.

 

(i) Legal Representative. In the event of Executive’s death or a judicial
determination of Executive’s incompetence, reference in this Agreement to
Executive shall be deemed, where appropriate, to Executive’s heirs or devises.

 

(j) Titles. The titles to sections or paragraphs of this Agreement are intended
solely for convenience and no provision of this Agreement is to be construed by
reference to the title of any section or paragraph.

 

(k) Plan Governs. The Restricted Shares are being transferred to Executive
pursuant to and subject to the Plan, a copy of which is available upon request
to the Corporate Secretary of the Corporation. The provisions of the Plan are
incorporated herein by this reference, and all capitalized terms in this
Agreement shall have the same meanings given to such terms in the Plan. The
terms and conditions set forth in this Agreement will be administered,
interpreted and construed in accordance with the Plan, and any such term or
condition which cannot be so administered, interpreted or construed will to that
extent be disregarded.

 

(l) Complete Agreement. This instrument contains the entire agreement of the
parties relating to the subject matter of this Agreement and supersedes and
replaces all prior agreements and understandings with respect to such subject
matter. The parties hereto have made no agreements, representations or
warranties relating to the subject matter of this Agreement which are not set
forth herein or incorporated by reference.

 

(m) Amendment; Modification; Waiver. No provision set forth in this Agreement
may be amended, modified or waived unless such amendment, modification or waiver
shall be authorized by the Compensation Committee and shall be agreed to in
writing, signed by Executive and by an officer of the Corporation duly
authorized to do so. No waiver by either party hereto of any breach by the other
party of any condition or provision set forth in this Agreement to be performed
by such other party will be deemed a waiver of a subsequent breach of such
condition or provision, or will be deemed a waiver of a similar or dissimilar
provision or condition at the same time or at any prior or subsequent time.

 

(n) Governing Law. The validity, interpretation, performance and enforcement of
the terms and conditions set forth in this Agreement will be governed by the
laws of the State of Georgia, the state in which the Corporation is
incorporated, without giving effect to the principles of conflicts of law of
that state.

 

The Corporation has issued the Restricted Shares in accordance with the
foregoing terms and conditions and in accordance with the provisions of the
Plan. By signing below, Executive hereby agrees to the foregoing terms and
conditions of the Restricted Shares.

 

 

5

 


--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, Executive has set Executive’s hand and seal, effective as of
the date and year set forth above.

 

 

 

                                                                     (L.S.)

 

 

 

6

 

 

 